DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Action
Receipt of Remarks filed on 10/21./2021 is acknowledged.  Claims 1-27 are pending in this application.  Claim 1 has been amended.


Status of Claims
Accordingly, claims 1-5, 7-8, 25 and 27 are presented for examination on the merits for patentability as they read upon the elected subject matter and claims 6, 9-24 and 26 directed to non-elected invention is withdrawn.


Priority
The present application is a 371 of PCT/GB2017/053898, filed on 12/28/2017, which claims for foreign priority based on an application filed in UNITED KINGDOM (GB1622345.5) filed on 12/29/2016. 

Withdrawn of Objection
Applicant’s claim amendment filed on 10/21/2021 has been considered.  The claim amendment overcome the previous objection to claim 1 and, therefore, the objection is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the 

Claims 1-5, 7-8, 25 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over URCH et al. (WO 2015/040409 A2, which is attached with the present Office action) in view of KARP et al. (WO 03/029226 A1, which is disclosed in the Information Disclosure Statement filed on 12/20/2019).

Applicants Claim
	Applicants claim a compound of formula (I), i.e. the elected compound of formula (I) having the chemical structure as follows; and a herbicidal composition comprising the compound of formula (I):

    PNG
    media_image1.png
    101
    237
    media_image1.png
    Greyscale
.

Determination of the scope and content of the prior art 
(MPEP 2141.01)
	For claim 1, URCH throughout teaches a group of compounds of formula (I), which are useful in the field of agriculture as herbicides, and these compounds can provide advantages as they are less persistence in the environment after use, and less harmful to human and animals than the herbicides known in the relevant art (see: entire page 1).
	URCH teaches the herbicidal compounds of formula (I) can be “pyrimidones” compounds, e.g. compounds of formula (XXIX), as follows (see page 2, line 12-14: compound of formula (I); and page 6-7: compound of formula (XXIX)):

    PNG
    media_image2.png
    178
    392
    media_image2.png
    Greyscale
 
for example:

    PNG
    media_image3.png
    165
    427
    media_image3.png
    Greyscale

wherein: 
X can be CR7R7 wherein R7 can be a C3-cycloalkyl group (see page 6, below the structure XXIX: line 15-18);
R1 can be, preferably C1-C4 haloalkyl (e.g. CF3), and n = 1 (see page 7: line 4-5);
R2 can be, preferably a methyl (CH3) (see: page 7, line 11);
R3 can be, preferably both are F, or one occurrence is Cl and the other occurrence is F, and p = 2 (see page 7: line 8-9);
R4 can be, preferably a hydrogen atom (H) (see: page 7, line 13);
R5 can be a C1-C4 alkyl group (see: page 7, line 14).

For claims 2 and 3, URCH discloses an example of the compound of formula (I), i.e. the compound 26 containing a substituted uracil-moiety (see structure below; and also see: page 41), which reads on the claimed “R1-group” of the compound of formula (I) in that:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


For claims 4, URCH teaches that the “R4 group” of the structure of formula (XXIX) can be, preferably, a hydrogen atom (H) (see: page 7, line 13):

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
.
As such, the “R4-group” taught by URCH reads on the “R3-group is H” as claimed.

For claim 27, URCH also teaches a “herbicidal composition”, which comprises the compound of formula (I), as discussed supra, for use as herbicides (see: page 24, line 9-10 & 21-22).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1, R2, R3 and R4, as the presently claimed compound of formula (I).  URCH also teaches that the sulfamoyl moiety can be attached to a cycloalkyl group, i.e. R7 can be a C3-cycloalkyl group:

    PNG
    media_image3.png
    165
    427
    media_image3.png
    Greyscale
 .

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
However, URCH does not explicitly indicate that both R7-groups together with the carbon atom to which they are attached form a cyclic group, i.e. a C3-cycloalkyl group, in the similar manner as R5 and R6 groups recited in instant claims 1, 5, 7-8 and 25:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

The deficiency is suggested by the reference KARP et al. which teaches the heterocyclyl substituted phenyl compounds of formula (I), wherein the compounds are useful as herbicidal agents (see: page 1, line 1-4 & 25-30):

    PNG
    media_image7.png
    190
    741
    media_image7.png
    Greyscale
.
KARP teaches that the heterocyclyl substituted phenyl compounds of formula (I) have a high herbicidal activity and can be used against harmful weeds without affecting culture plants (see: page 1, line 21-24).
KARP teaches that the particularly preferred compounds of formula (I) can be the compounds of formula (I.2a), which have a substituted uracil-moiety and substituted phenyl-moiety, as well as a “sulfamoyl” moiety attached to a R4-group, wherein the R4-group can be C3-C7-cycloalkyl (see structure below; and KARP ref: page 55, line 5-18):

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

As such, a person of ordinary skilled in the art would have recognized that the C3-C7-cycloalkyl group suggested by KARP can include a cyclopropyl-group in the similar manner as claimed.
Therefore, the “R4-group” taught by KARP reads on the limitation of instant claims 1, 7-8 and 25, wherein “R5 and R6 together with the carbon atom to which they are attached form a C3-C6-cycloalkyl group, i.e. a cyclopropyl group”, and the limitation of instant claim 5, wherein “R4 is H” as shown below:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
.

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to combine the teaching of URCH and KARP to arrive at the instant invention, i.e. one ordinary skilled in the art would be motivated to select any C3-C7-cycloalkyl group (e.g. a cyclopropyl group) and attach it to the sulfamoyl-moiety of URCH’s compounds, as suggested by KARP, to form a cycloalkyl-sulfamoyl structure in the compounds that are useful as herbicidal agents because URCH teaches that the substituted pyrimidones, which having the similar substituted uracil, phenyl and sulfamoyl moieties, possess herbicidal activity and can provide advantages, i.e. they are less persistence in the environment after use, and less harmful to human and animals than the herbicides known in the relevant art; and the reference KARP teaches that the heterocyclyl substituted phenyl compounds, which can have the similar C3-C7-cycloalkyl attached to the sulfamoyl moiety as the claimed compounds, possess high herbicidal activity and are useful against harmful weeds without affecting culture plants.
Therefore, the teaching and suggestion provided by combining URCH and KARP would have motivated a person of ordinary skill in the art to do so, thereby producing the new herbicidal compounds as claimed that are capable of providing similar herbicidal effects as those taught by the cited references.
.

Response to Arguments
Applicants’ arguments filed on 10/21/2021 have been considered but are not persuasive.
Applicants argued that “Karp require an additional carbon atom between the phenyl group, or optional (Y)n group if present) and the C=A group (C=0, and the presence of this additional carbon atom between the phenyl group, or optional (Y)n group if present, means that those of skill in the art would understand that this feature is essential in providing herbicidal effects.  Therefore, such a structure, featuring an additional carbon atom between the phenyl group, or optional (Y)n group if present, and the C=A group (C=0), does not fall within the scope of the present claims, and that the limitations of the present claims are not taught by the cite references (see Remarks: page 10-11).
The argument is not persuasive.  As stated in the rejection as set forth above, although URCH does not include the structure where both R7-moieties together with the carbon atom to which they are attached form a cyclic group, i.e. a C3-cycloalkyl group, as the manner claimed, such as:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

However, such structure is suggested by the KARP, which teaches the heterocyclyl substituted phenyl compounds of formula (I), wherein the compounds are useful as herbicidal agents (see: page 1, line 1-4 & 25-30):

    PNG
    media_image7.png
    190
    741
    media_image7.png
    Greyscale
.
KARP teaches that the heterocyclyl substituted phenyl compounds of formula (I) have a high herbicidal activity and can be used against harmful weeds without affecting culture plants (see: page 1, line 21-24).
KARP teaches that the particularly preferred compounds of formula (I) can be the compounds of formula (I.2a), which have a substituted uracil-moiety and substituted phenyl-moiety, as well as a “sulfamoyl” moiety attached to a R4-group, wherein the R4-group can be C3-C7-cycloalkyl (see structure below; and KARP ref: page 55, line 5-18):

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

3-C7-cycloalkyl group) suggested by KARP can be used to replace the –(R7)2 moiety taught by URCH (see below):

    PNG
    media_image10.png
    140
    126
    media_image10.png
    Greyscale

Therefore, the “R4-group” taught by KARP reads on the similar R5 and R6 groups recited in instant claims 1, 7-8 and 25, wherein “R5 and R6 together with the carbon atom to which they are attached form a C3-C6-cycloalkyl group, i.e. a cyclopropyl group”, and the limitation of instant claim 5, wherein “R4 is H” as shown below:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
.

As such, one ordinary skilled in the art would have been obvious to combine the teaching of URCH and KARP to arrive at the instant invention because one ordinary skilled in the art would be motivated by KARP’s teaching to select any C3-C7-cycloalkyl group (e.g. a cyclopropyl group) and attach it to the sulfamoyl-moiety of URCH’s compound to form a cycloalkyl-sulfamoyl structure in the compounds that are useful as herbicidal agents, as KARP teaches that the heterocyclyl substituted phenyl compounds as discussed above, i.e. the moiety having the similar C3-C7-cycloalkyl attached to the sulfamoyl moiety as the claimed compounds, possess high herbicidal activity and are useful against harmful weeds without affecting culture plants.  Thus, KARP’s teaching does not appear to affect the herbicidal effect as those compounds taught in URCH.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-8, 25 and 27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5-10 and 12-15 of the U. S. Patent No. 9,951,028 B2 in view of KARP et al. (WO 03/029226 A1, which is disclosed in the Information Disclosure Statement filed on 12/20/2019).
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
(1)	The instant claims 1-5, 7-8 and 25 are drawn to a compound of formula (I) having the general structures (see below):

    PNG
    media_image11.png
    147
    288
    media_image11.png
    Greyscale
       
wherein:

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
;
R2 can be independently at each occurrence a halogen, e.g. both are fluoride (F) atoms, or one is fluoride atom (F) and the other is a chloride atom (Cl), and p = 2 (see: instant claim 25 for other examples);
R3 can be a hydrogen (H);
R4 can be a hydrogen (H) or C1-C4 alkyl group;
R5 and R6 together with the carbon atom to which they are attached form a cyclic group, i.e. a C3-C8-cycloalkyl group, i.e. a cyclopropyl group (see instant claim 25 for examples).
The instant claim 27 is drawn to a herbicidal composition comprising the compound of formula (I), as set forth above.

(2)	The conflicting claims 1, 5-10 and 13-15 are drawn to a compound of general formula (I) having the structure set forth below, wherein X is CR7R7 and X1 is =O, i.e. the compound of formula (XXIX):

    PNG
    media_image13.png
    187
    418
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    192
    442
    media_image14.png
    Greyscale

wherein:
R1 can be C1-C4 haloalkyl (e.g. CF3), and n = 1;
R2 can be a methyl group (CH3):

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 (see conflicting claim 13 for example);
R3 each can be independently a halogen, i.e. F and Cl, and p = 2;
R4 can be a hydrogen atom (H);
R5 can be a C1-C4 alkyl group;
R7 is independently at each occurrence, i.e. H, C1-C4-alkyl, C3-C6-cycloalkyl group (see: conflicting claims 1, 5 and 13 for examples).
The conflicting claim 12 is drawn to a herbicidal composition comprising the compound of general formula (I), as set forth above.

(3)	The instant and conflicting claims differ in that the instant claims recite the “R5 and R6 together with the carbon atom to which they are attached form a cyclic group, i.e. a C3-C8-cycloalkyl group (e.g. a cyclopropyl group)”, whereas the conflicting claims recite the R7, each independently, can be C3-C6-cycloalkyl but they do not explicitly indicate that the R7 groups together form the cyclic group, e.g. a cyclopropyl, in the similar manner as the present claims.  The deficiency is suggested by the reference KARP et al.
KARP teaches a group of heterocyclyl substituted phenyl compounds of formula (I), wherein the compounds are useful as herbicidal agents (see: page 1, line 1-4 & 25-30):

    PNG
    media_image7.png
    190
    741
    media_image7.png
    Greyscale
.

KARP teaches that the particularly preferred compounds of formula (I) can be the compounds of formula (I.2a), which have a substituted uracil-moiety and substituted phenyl-moiety, as well as a “sulfamoyl” moiety attached to a R4-group, wherein the R4-group can be C3-C7-cycloalkyl (see structure below; and KARP ref: page 55, line 5-18):

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

As such, a person of ordinary skilled in the art would have recognized that the C3-C7-cycloalkyl group suggested by KARP can include a cyclopropyl group.
Therefore, the “R4-group” taught by KARP suggested the claimed limitation, in which the “R5 and R6 together with the carbon atom to which they are attached can form a C3-C8-cycloalkyl group, wherein one of the suitable cycloalkyl groups can be a cyclopropyl group” as claimed.
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to combine the conflicting claims with KARP to arrive at the instant invention, i.e. one ordinary skilled in the art would be motivated to select any C3-C7-cycloalkyl group (e.g. a cyclopropyl group) and attach it to the sulfamoyl-moiety, as suggested by KARP, to form a cycloalkyl-sulfamoyl structure in the compounds that are 3-C7-cycloalkyl directly attached to the sulfamoyl-moiety possess high herbicidal activity and are useful against harmful weeds without affecting culture plants.
Therefore, the teaching and suggestion provided by combining the conflicting claims and the reference KARP would have motivated a person of ordinary skill in the art to do so, thereby producing the new herbicidal compounds as claimed that are capable of providing similar herbicidal effects as those taught by the combination.
Therefore, one of ordinary skill in the art at the time the claimed invention was made would have had a reasonable expectation of success in producing the claimed invention because the conflicting claims 1, 5-10 and 12-15 of the U. S. Patent No. 9,951,028 B2, in combination with KARP et al., and claims 1-5, 7-8, 25 and 27 in the instant application are obvious variant, and they are not patentability distinct to each other.
Response to Arguments
Applicants’ arguments filed on 10/21/2021 have been considered but are not persuasive.
Applicants argued that “Karp require an additional carbon atom between the phenyl group, or optional (Y)n group if present) and the C=A group (C=0, and the presence of this additional carbon atom between the phenyl group, or optional (Y)n group if present, means that those of skill in the art would understand that this feature is essential in providing herbicidal effects.  Therefore, such a structure, featuring an additional carbon atom between the phenyl group, or optional (Y)n group if present, and the C=A group 
The argument is not persuasive.  As stated in the rejection as set forth above, although URCH does not include the structure where both R7-moieties together with the carbon atom to which they are attached form a cyclic group, i.e. a C3-cycloalkyl group, as the manner claimed, such as:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

However, such structure is suggested by the KARP, which teaches the heterocyclyl substituted phenyl compounds of formula (I), wherein the compounds are useful as herbicidal agents (see: page 1, line 1-4 & 25-30):

    PNG
    media_image7.png
    190
    741
    media_image7.png
    Greyscale
.
KARP teaches that the heterocyclyl substituted phenyl compounds of formula (I) have a high herbicidal activity and can be used against harmful weeds without affecting culture plants (see: page 1, line 21-24).
KARP teaches that the particularly preferred compounds of formula (I) can be the compounds of formula (I.2a), which have a substituted uracil-moiety and substituted phenyl-moiety, as well as a “sulfamoyl” moiety attached to a R4-group, wherein the R4-group can be C3-C7-cycloalkyl (see structure below; and KARP ref: page 55, line 5-18):

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

As such, a person of ordinary skilled in the art would have recognized that the R4 moiety (e.g. C3-C7-cycloalkyl group) suggested by KARP can be used to replace the –(R7)2 moiety taught by URCH (see below):

    PNG
    media_image10.png
    140
    126
    media_image10.png
    Greyscale

Therefore, the “R4-group” taught by KARP reads on the similar R5 and R6 groups recited in instant claims 1, 7-8 and 25, wherein “R5 and R6 together with the carbon atom to which they are attached form a C3-C6-cycloalkyl group, i.e. a cyclopropyl group”, and the limitation of instant claim 5, wherein “R4 is H” as shown below:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
.

As such, one ordinary skilled in the art would have been obvious to combine the teaching of URCH and KARP to arrive at the instant invention because one ordinary skilled in the art would be motivated by KARP’s teaching to select any C3-C7-cycloalkyl group (e.g. a cyclopropyl group) and attach it to the sulfamoyl-moiety of URCH’s compound to form a cycloalkyl-sulfamoyl structure in the compounds that are useful as herbicidal agents, as KARP teaches that the heterocyclyl substituted phenyl compounds as discussed above, i.e. the moiety having the similar C3-C7-cycloalkyl attached to the sulfamoyl moiety as the claimed compounds, possess high herbicidal activity and are useful against harmful weeds without affecting culture plants.  Thus, KARP’s teaching does not appear to affect the herbicidal effect as those compounds taught in URCH.

Conclusion
No claims are allowed.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616